Case: 18-11542   Date Filed: 03/13/2019    Page: 1 of 5


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11542
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:18-cv-00111-TES



RODNEY MICHAEL MCCOLLIGAN,

                                                               Plaintiff-Appellant,

                                    versus

VENDOR RESOURCE MANAGEMENT,
Authorized Agent for the Secretary of Veteran Affairs,
JOHN AND OR JANE DOES,
Unknown Investors and Agents,

                                                            Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                (March 13, 2019)

Before ED CARNES, Chief Judge, BRANCH, and JULIE CARNES, Circuit
Judges.
              Case: 18-11542     Date Filed: 03/13/2019   Page: 2 of 5




PER CURIAM:

      In this interlocutory appeal, Rodney McColligan, proceeding pro se,

contends that the district court abused its discretion by denying his motions to

enjoin Vendor Resource Management from evicting him from his former property,

which was sold in a foreclosure sale after he defaulted on his mortgage.

                                          I.

      In August 2007 McColligan received a $96,000 loan from Market Street

Mortgage Corporation. To receive that loan, he executed a security deed giving

Market Street a mortgage on his property in Houston County, Georgia. Market

Street assigned the mortgage to the Georgia Housing and Finance Authority, which

entitled Georgia Housing to sell McColligan’s property through a foreclosure sale

if McColligan defaulted on his loan. He did. After an April 2017 foreclosure sale,

the United States Secretary of Veterans Affairs obtained the rights to the property.

When McColligan stayed on the property, the Secretary had Vendor Resource

Management initiate a proceeding in Georgia state court to evict McColligan. The

court granted Vendor a writ of possession, which allowed Vendor to evict

McColligan.

      In March 2018 McColligan responded by filing this suit against Vendor to

obtain, among other things, $1,000,000 in damages. The complaint alleges that

Vendor violated the Truth in Lending Act and the Fair Debt Collection Practices

                                          2
                Case: 18-11542       Date Filed: 03/13/2019       Page: 3 of 5


Act. On the same day, McColligan filed a motion requesting a preliminary

injunction and other equitable relief to prevent Vendor from executing the writ of

possession and, as a result, evicting him from the property. A week later he filed

another motion seeking to enjoin Vendor from evicting him.

       The district court issued an order denying both of McColligan’s motions,

finding that the Anti-Injunction Act barred McColligan’s requests for equitable

relief. 1 After the district court issued its order, Vendor executed the writ of

possession and evicted McColligan from the property. This is McColligan’s

interlocutory appeal from the denial of equitable relief. (It does not involve his

request for monetary damages.) See 28 U.S.C. § 1292(a)(1).

                                                    II.

       Article III of the Constitution limits our jurisdiction to the consideration of

“cases” and “controversies.” U.S. Const. art. III, § 2. “The doctrine of mootness is

derived from this limitation because an action that is moot cannot be characterized

as an active case or controversy.” Adler v. Duval Cty. Sch. Bd., 112 F.3d 1475,

1477 (11th Cir. 1997). “[I]t is incumbent upon this court to consider issues of

mootness . . . and, absent an applicable exception to the mootness doctrine, to



       1
          “Under the Anti–Injunction Act, an injunction halting a state court proceeding is
inappropriate, ‘except as expressly authorized by Act of Congress, or where necessary in aid of
its jurisdiction, or to protect or effectuate its judgments.’” Burr & Forman v. Blair, 470 F.3d
1019, 1027 (11th Cir. 2006) (quoting 28 U.S.C. § 2283).

                                                3
               Case: 18-11542    Date Filed: 03/13/2019    Page: 4 of 5


dismiss any appeal that no longer presents a viable case or controversy.” Hunt v.

Aimco Props., L.P., 814 F.3d 1213, 1220 (11th Cir. 2016).

      Because equitable relief is “a prospective remedy,” a “plaintiff’s claims for

equitable relief become moot” when that relief can no longer “prevent the

defendant’s future conduct from causing future injury.” Adler, 112 F.3d at 1477.

That is because the plaintiff would “no longer need[ ] protection from [the] future

injury.” Id. So, for example, a case in which a plaintiff requests only equitable

relief to prevent a pending eviction becomes moot when he is evicted. See A.B. ex

rel. Kehoe v. Hous. Auth. of S. Bend, 683 F.3d 844, 845 (7th Cir. 2012) (“Once the

[eviction] occurs, any possible use for a preliminary injunction is expired.”); cf.

United States v. Sec’y, Fla. Dep’t of Corr., 778 F.3d 1223, 1228 (11th Cir. 2015)

(“An appeal is moot when, by virtue of an intervening event, a court of appeals

cannot grant any effectual relief whatever in favor of the appellant.”) (quotation

marks omitted).

      McColligan’s claims for equitable relief to prevent Vendor from evicting

him are moot. Vendor evicted McColligan, which means that equitable relief can

no longer prevent that conduct. See Adler, 112 F.3d at 1477. And because no

exception to the mootness doctrine applies, this appeal is not an active case or

controversy. See Hunt, 814 F.3d at 1220. As a result, we lack jurisdiction to

consider it.


                                          4
                  Case: 18-11542         Date Filed: 03/13/2019         Page: 5 of 5


                                                   III.

        The general rule is that, “when a case becomes moot after the district court

enters its judgment but before this court has issued a decision, we are divested of

jurisdiction and must dismiss the appeal and vacate the underlying judgment.”

Brooks v. Ga. State Bd. of Elections, 59 F.3d 1114, 1122 (11th Cir. 1995)

(quotation marks and brackets omitted). But “[i]n the case of interlocutory

appeals, the usual practice is just to dismiss the appeal as moot and not vacate the

order appealed from.” Id. (quotation marks omitted). We follow that practice

here and, as a result, DISMISS this interlocutory appeal as moot, leave

undisturbed the order appealed from, and REMAND the case to the district court

for further proceedings.2




        2
         See Brooks, 59 F.3d at 1122 (“We emphasize that our dismissal of this appeal as moot
is necessarily limited to the specific order before us . . . . Still pending before the district court is
the broader issue of the merits of [McColligan’s underlying] claim.”).

                                                    5